Citation Nr: 1402348	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-48 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge conducted via video-conference in January 2013.  A copy of the hearing transcript is of record.  

At the Board hearing, the record was held open for 60 days until April 1, 2013 to allow the Veteran to submit additional evidence.  The following day, the Veteran's representative submitted a statement waiving agency of original jurisdiction (AOJ) review of any additional evidence submitted during the 60 day period.  As such, the waiver expired on April 1, 2013.  Subsequently, additional evidence was submitted after expiration of the waiver in May 2013.  Nevertheless, as discussed further below, the Board finds that additional development is required and, thus, the AOJ will have the opportunity to consider the additional evidence upon readjudication of the Veteran's claim.  
 
The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Veteran's Virtual VA electronic claims folder reveals that, with the exception of the Board hearing transcript and additional VA treatment records dated to April 2012, which were considered by the AOJ in the May 2012 supplemental statement of the case, the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issue on appeal.  The Board has also reviewed the Veteran's Virtual Benefits Management System (VBMS) electronic file.  However, this file contains no records at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The record shows that the Veteran was most recently afforded a VA examination in October 2011 to evaluate the severity of his PTSD.  However, the evidence associated with the claims file appears to indicate a possible increase in severity since that time.  In this regard, in a December 2012 statement, the Veteran's representative indicated that the Veteran symptoms had increased since the last examination and specifically requested a new examination.  At the January 2013 Board hearing, the Veteran testified as to increasing social isolation and occupational impairment due to his PTSD.  Moreover, additional VA treatment records submitted by the Veteran appear to show that he was hospitalized for his PTSD in March 2013.    

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected PTSD.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, it appears that the Veteran has received treatment for his PTSD at the VA Medical Centers (VAMCs) in St. Louis, Missouri, and Memphis, Tennessee.  In this regard, the claims file includes VA treatment records dated to June 2011 from the St. Louis VAMC and Virtual VA contains records to April 2012 from the Memphis VAMC.  As noted above, the claims file also includes March 2013 records submitted by the Veteran.  However, it does not appear that these records are complete.  Thus, the Board finds that VA treatment records dated from June 2011 to the present from the St. Louis VAMC and from May 2012 to the present from the Memphis VAMC, to specifically include all the records from the March 2013 inpatient treatment, should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, as noted in the Introduction, additional evidence has been associated with the claims file since the issuance of the May 2012 supplemental statement of the case.  Therefore, in the readjudication of the Veteran's appeal, such newly received evidence should be considered.
  
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also obtain any VA treatment records dated from June 2011 to the present from the St. Louis VAMC and from May 2012 to the present from the Memphis VAMC, to specifically include all the records from the March 2013 inpatient treatment.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R.  § 3.159(e), if appropriate. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  A GAF score should be reported.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the May 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

